In an action to recover a balance due for the rental of certain machinery and equipment, and for other relief, the appeal is from an order denying appellant’s motion for a stay of the action, pending arbitration, made on the ground that there was a binding arbitration contract between the parties. The Special Term found, after a hearing, that appellant had never accepted the arbitration clause printed on the reverse side of the rental agreements sent by respondent to appellant, despite the receipt and retention thereof without objection by appellant. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.